typically an adequate legal remedy that precludes writ relief.          Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 224-28, 88 P.3d 840, 841-44
                (2004).
                               Here, our review of the parties' arguments and the supporting
                documents demonstrates that petitioner has a speedy and adequate legal
                remedy available in that, if he is ultimately aggrieved by the final decision
                in the underlying judicial discipline proceedings, he may appeal that
                decision to this court.   See Pan, 120 Nev. at 224, 88 P.3d at 841. While
                this determination, in and of itself, provides sufficient grounds for the
                denial of this petition, see NRS 34.170; NRS 34.330, we further note that
                none of the issues presented in this matter constitute questions of first
                impression and that petitioner has failed to articulate any public policy
                that would be served by this court's exercise of its original jurisdiction over
                this matter.     See Williams v. Eighth Judicial Dist. Court, 127 Nev. ,
                   , 262 P.3d 360, 365 (2011) (providing that this court's consideration of a
                petition for extraordinary relief is warranted when important issues of law
                require clarification and public policy is served by the exercise of our
                original jurisdiction). • In addition, the discovery issues raised by petitioner
                do not satisfy the requirements for this court's intervention, as petitioner
                has not demonstrated that the discovery disputes at issue here involve
                either a blanket discovery order without regard to relevance or the
                compelled disclosure of privileged information.     Valley Health Sys., LLC v.
                Eighth Judicial Dist. Court, 127 Nev. „ 252 P.3d 676, 679 (2011).
                               Ultimately, our exercise of jurisdiction over this petition,
                which was filed on the eve of the scheduled NCJD hearing regarding the
                disciplinary complaint against petitioner, would serve only to prevent the
                NCJD from resolving the underlying disciplinary proceeding in a timely

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                manner. Moreover, the continued delay of those proceedings would
                undermine the public's confidence in the integrity of the judicial discipline
                process and work to prejudice both petitioner and the NCJD. Under these
                circumstances, the exercise of our original jurisdiction over this matter is
                not warranted, and we therefore
                            ORDER the petition DENIED.'




                                                             Parraguirre


                CHERRY, J., dissenting:
                            I respectfully disagree with my colleagues' decision to deny
                this original writ petition and force the parties to wait until after the
                conclusion of the underlying judicial discipline proceedings to have this
                court weigh in on the important issues presented here. In reaching this
                determination, the majority concludes that the availability of an appeal
                following the entry of a final decision by the Nevada Commission on
                Judicial Discipline (NCJD) provides petitioner, the Honorable Steven E.


                      "Having considered the request for sanctions and costs included in
                respondent's answer to the petition, we conclude that the request should
                be denied.

                      In light of this order, we vacate the temporary stay of the NCJD
                hearing imposed by this court's July 26, 2013, order, and as such, deny the
                July 22, 2013, motion for stay as moot.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                Jones, with a speedy and adequate legal remedy to address the alleged
                improprieties and procedural irregularities that he contends have occurred
                over the course of the proceedings before the NCJD. But I am convinced
                that intervention by this court to address the issues raised by Judge Jones
                in this petition is more than appropriate at this stage of the proceedings.
                As a result, I must dissent from the majority's decision.
                            It is well established that this court will consider petitions for
                extraordinary relief when important issues of law require clarification and
                public policy is served by the exercise of this court's original jurisdiction.
                See Williams v. Eighth Judicial Dist. Court, 127 Nev. „ 262 P.3d
                360, 365 (2011). And in other contexts, this court has frequently found
                occasion to weigh in, through the consideration of interlocutory writ
                petitions, on issues arising from cases that remained pending in the
                underlying tribunals. See, e.g., Williams, 127. Nev. at , 262 P.3d at 369
                (granting, in part, an interlocutory petition for extraordinary relief to
                address issues pertaining to the admissibility of expert testimony); Int?
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 198, 179
                P.3d 556, 559 (2008) (addressing the merits of the district court's refusal
                to dismiss an action seeking False Claims Act whistleblower protections,
                despite denying the interlocutory petition for extraordinary relief, because
                an appeal at the conclusion of the action did not provide an adequate and
                speedy legal remedy, the petition raised important public policy issues in
                need of clarification, and the court's consideration of the petition at that
                time promoted principles of judicial economy); D.R. Horton, Inc. v. Eighth
                Judicial Dist. Court, 123 Nev. 468, 168 P.3d 731 (2007) (granting, in part,
                a petition for extraordinary writ relief challenging an interlocutory order
                denying declaratory relief to address the appropriate method for

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                determining the sufficiency of pre-litigation notices of constructional
                defects).
                             Given the scarcity of precedent from this court in the area of
                judicial discipline proceedings and the important issues presented by this
                petition, I see no reason that Judge Jones' petition should not receive
                similar consideration. This court has an obligation to ensure that parties
                are not subject to injustice in the course of any proceeding, much less
                matters involving judicial discipline, and it cannot be denied that Judge
                Jones has presented substantial issues warranting this court's full
                consideration.
                             Moreover, this court has frequently stated that the promotion
                of judicial economy remains the primary standard for determining when
                this court will exercise its discretion to consider a petition for
                extraordinary writ relief. See Williams, 127 Nev. at , 262 P.3d at 365
                (citing Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1345, 950 P.2d
                280, 281 (1997)). Based on the significance of the issues presented here, it
                is clear that judicial economy would be best served by reaching the merits
                of this petition, rather than delaying our review of these issues until after
                the NCJD has issued its final decision. I would therefore transfer this
                matter to the en banc court, extend the stay of the underlying judicial
                discipline hearing, and order that this matter be set for oral argument in
                September.




                cc: Nevada Commission on Judicial Discipline
                     Jimmerson Hansen
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A